DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species 1a, 2a and 3 a, claims 1 – 3, 5, 11 and 12, in the reply filed on 10/27/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOOMI et al (JP 10-095908, using machine translation).
Claims 1 – 3 and 5: TOOMI discloses (see entire document) a polyester adhesive composition having structural units derived from hydrogenated polybutadiene polyol  (b-2) [as claimed], a branched diol (b-1) [as claimed], and isophthalic acid (a-2) [reading on the claimed asymmetric aromatic polyvalent carboxylic acid, noting that isophthalic acid is recited in the present specification as the asymmetric aromatic polyvalent carboxylic acid] (Overview, claim 1, [0005], [0006], [0009], [0013]).

TOOMI discloses 10-90% hydrogenated polybutadiene polyol  (b-2) with other glycols being 80% or less ([0016]) [wherein 10% reads on the claimed range of claim 2]. 
Examples 1 – 3, comparative examples, and Table 1 disclose the mole percentages and weight ratios of the various acid and polyol components of the polyester resin. For instance, example 1 discloses weight ratios of 28% dodecane dicarboxylic acid, 72% isophthalic  acid, 37%brancehd diol, 67% hydrogenated polybutadiene polyol and 5% ethylene glycol [giving a ratio of  33.5 wt% hydrogenated polybutadiene polyol with respect to the  polyester resin, meeting the claimed range].
Claim 11: The glass transition temperature is -60oC to 50oC ([0019) [encompassing the claimed range with sufficient specificity], with examples of -31oC,      -18oC, -53oC, 31oC, -35oC (examples) [meeting the claimed range].
Claim 12: TOOMI discloses stabilizers in general ([0018]) and discloses an epoxy compound or any compound capable of reacting with a hydroxyl group in the polyester ([0022]) [wherein the epoxy is deemed a hydrolysis inhibitor, noting that the present specification names epoxy as a hydrolysis inhibitor].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over TOOMI et al (JP 10-095908, using machine translation).
TOOMI’s disclosure is discussed above and is incorporated herein by reference.
In addition to the rejection above regarding the percentages of the hydrogenated polybutadiene based on the polyester resin and based on the polyol, a prima facie case of obviousness exists, noting that it has been established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971); and where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402; In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Specifically, comparative example 2 in Table 1 discloses a polyester resin made without hydrogenated polybutadiene polyol (b-2), which resulted in a polyester resin that is cloudy and with poor compatibility ([0038]) compared to examples 1-3 comprising the hydrogenated polybutadiene polyol (b-2), which showed 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765